Exhibit 10.4

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 (“Amendment”) to that certain Employment Agreement between
Deerfield Capital Management LLC, a Delaware limited liability company
(“Deerfield”), and Jonathan W. Trutter (“Employee”), dated as of June 26, 2004
(“Original Employment Agreement”), is made and entered into as of the 11th day
of May, 2009.  Any capitalized term not otherwise defined herein shall have the
same meaning given to such term in the Original Employment Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Original Employment Agreement expires pursuant to its terms on or
about June 25, 2009;

 

WHEREAS, Deerfield wishes to retain the services of Employee for an additional
period, and Employee wishes to provide services to Deerfield, on amended terms
and conditions; and

 

WHEREAS, Deerfield and Employee agree that certain terms and conditions of the
Original Employment Agreement must be amended, with all other terms and
conditions to remain in full force and effect,

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Deerfield and Employee agree that
following sections shall supersede and replace in their entirety the
corresponding sections of the Original Employment Agreement:

 

1.             Employment.

 

(a) Term.  The term of Employee’s employment under this Agreement shall commence
on June 25, 2009, and shall conclude on December 31, 2010, unless sooner
terminated according to Section 3 of this Agreement (the “Term”).  Except as
provided in Section 8(i) of this Agreement, or as is otherwise agreed in writing
between the parties, this Agreement shall terminate upon expiration of the Term.

 

2.             Compensation and Benefits.

 

(b)           Bonus.

 

(i)            Guaranteed Bonus.  Deerfield shall pay to Employee a cash bonus
for services rendered during fiscal year 2009 in an amount equal to the cash
bonus Employee received from Deerfield for fiscal year 2008 (which was
$783,750).  Further, subject to the terms of this Section 2(b)(i), Deerfield
shall pay to Employee a cash bonus for services rendered during fiscal year 2010
in an amount equal to Fifty Percent

 

1

--------------------------------------------------------------------------------


 

(50%) of the cash bonus Employee received from Deerfield for fiscal year 2008. 
The bonus for fiscal year 2009 shall be paid to Employee no later than March 15,
2010 in accordance with Deerfield’s standard bonus payment policies, and the
bonus for fiscal year 2010 shall be paid to Employee no later than March 15,
2011 in accordance with Deerfield’s standard bonus payment policies; provided,
however, that Employee must be an employee of Deerfield at the time the payment
of the respective bonus is due.

 

Notwithstanding the foregoing, in the event a Change of Control (as such term is
defined as of the date hereof in Deerfield’s First Amended and Restated Stock
Incentive Plan) occurs during fiscal year 2010, the amount of the bonus Employee
shall be entitled to receive for services rendered in fiscal year 2010 shall be
increased to an amount equal to One Hundred Percent (100%) of the cash bonus
Employee received from Deerfield for fiscal year 2008 if, following such Change
of Control, Employee is either terminated without Cause or Employee’s duties and
responsibilities are substantially diminished from his duties and
responsibilities in effect as of the date hereof.

 

(d)           Intentionally omitted.

 

3.             Termination.

 

(a) Termination by Deerfield without Cause; Termination by Employee for Good
Reason.

 

(i)            This Agreement and Employee’s employment may be terminated at any
time prior to December 31, 2010, by Deerfield without “Cause” (as defined below)
(other than by reason of Employee’s death or “Disability” (as defined below))
following the delivery of a “Notice of Termination” (as defined below) to
Employee. In addition, this Agreement and Employee’s employment hereunder may be
terminated at any time prior to December 31, 2010 by Employee for “Good Reason”
(as defined below) following the delivery of a Notice of Termination to
Deerfield.

 


(II)           IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY DEERFIELD WITHOUT CAUSE
(OTHER THAN BY REASON OF EMPLOYEE’S DEATH OR DISABILITY) OR BY EMPLOYEE FOR GOOD
REASON (A) EMPLOYEE SHALL BE ENTITLED TO RECEIVE ANY UNPAID GUARANTEED BONUS
PAYMENTS) FOR FISCAL YEAR 2009 AND FISCAL YEAR 2010 AS SET FORTH IN
SECTION 2(B)(I) AND IN ACCORDANCE WITH THE NORMAL BONUS PAYMENT PRACTICES OF
DEERFIELD, (B) EMPLOYEE SHALL CONTINUE TO RECEIVE THE BASE SALARY EMPLOYEE WOULD
HAVE RECEIVED THROUGH DECEMBER 31, 2010 IN ACCORDANCE WITH THE NORMAL PAYROLL
PAYMENT PRACTICES OF

 

2

--------------------------------------------------------------------------------


 


DEERFIELD AND (C) DEERFIELD WILL PAY THE EMPLOYEE THE RETENTION BONUS WITHIN 90
DAYS FOLLOWING THE FIFTH ANNIVERSARY OF THE EFFECTIVE DATE TO THE EXTENT IT HAS
NOT BEEN PREVIOUSLY PAID.  EXCEPT AS SET FORTH ABOVE, EMPLOYEE SHALL HAVE NO
FURTHER RIGHTS TO ANY COMPENSATION (INCLUDING ANY BASE SALARY OR BONUS) OR ANY
OTHER BENEFITS UNDER THIS AGREEMENT.  ALL OTHER BENEFITS, IF ANY, DUE EMPLOYEE
FOLLOWING A TERMINATION PURSUANT TO THIS SECTION 3(A) SHALL BE DETERMINED IN
ACCORDANCE WITH THE PLANS, POLICIES AND PRACTICES OF DEERFIELD; PROVIDED,
HOWEVER, THAT EMPLOYEE SHALL NOT PARTICIPATE IN ANY SEVERANCE PLAN, POLICY OR
PROGRAM OF DEERFIELD.


 

(b)           Termination for Cause.

 

(iii)          In the event Employee’s employment is terminated pursuant to this
Section 3(b), Employee shall be entitled to receive Employee’s Base Salary
through the date of termination and any earned but unpaid bonus for any fiscal
year preceding the fiscal year in which the termination occurs. Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.  All other benefits, if any, due Employee following a termination
pursuant to this Section 3(b) shall be determined in accordance with the plans,
policies and practices of Deerfield; provided, however, that Employee shall not
participate in any severance plan, policy or program of Deerfield.

 

(c)           Termination due to Death or Disability.  This Agreement and
Employee’s employment shall terminate immediately upon Employee’s death or,
following delivery of a Notice of Termination by Deerfield to Employee, due to
Employee’s Disability. In the event Employee’s employment is terminated pursuant
to this Section 3(c), Employee (or Employee’s estate, as the case may be) shall
be entitled to receive Employee’s Base Salary through the date of termination
and any earned but unpaid bonus for any fiscal year preceding the fiscal year in
which the termination occurs.  Employee (or Employee’s estate, as the case may
be) shall have no further rights to any compensation (including any Base Salary
or bonus) or any other benefits under this Agreement.  All other benefits, if
any, due Employee (or Employee’s estate, as the case may be) following a
termination pursuant to this Section 3(c) shall be determined in accordance with
the plans, policies and practices of Deerfield; provided, however, that Employee
(or Employee’s estate, as the case may be) shall not participate in any
severance plan, policy or program of Deerfield. For purposes of this Agreement,
“Disability” shall mean: Employee’s physical or mental incapacity as a result of
which Employee is unable for a period of ninety (90) days during any one hundred
eighty (180) day period to perform Employee’s duties with substantially the same
level of quality as immediately prior to such incapacity.

 

3

--------------------------------------------------------------------------------


 

6.             Non Competition and Other Covenants.

 

(a)           Employee reaffirms all obligations and commitments in the letter
agreement between Employee and Deerfield dated April 9, 2009 (“April 2009 Letter
Agreement”).

 

(b)           In addition to the obligations and commitment in Section 6(a) of
this Agreement, as amended, during the term of this Agreement and for a period
equal to the earlier of two years from the date Employee’s employment is
terminated for any reason and December 31, 2012 (except as otherwise provided in
Section 6(b)(i) below), Employee shall not:

 

(i)            engage in any Prohibited Competition Activity anywhere in the
United States of America; provided, however, that, solely with respect to the
Prohibited Competition Activity described in clause (ii) of the definition
thereof, the obligations and commitment set forth in this Section 6(b)(i) shall
be applicable only for a period equal to the earlier of six months from the date
of the last payment of Base Salary to Employee required by Section 3 of this
Agreement and July 1, 2011.  Employee acknowledges and agrees that the market
for Investment Management Services rendered by Employee on behalf of Deerfield
includes the entire United States of America;

 

(ii)           solicit or induce, whether directly or indirectly, any Person for
the purpose (which need not be the sole or primary purpose) of (A) causing any
funds (other than funds of which Employee and/or members of Employee’s Immediate
Family are the sole beneficial owners) with respect to which Deerfield or any of
its Affiliates provides Investment Management Services to be withdrawn from such
management, or (B) causing any Client (including any Potential Client) not to
engage Deerfield or any of its Affiliates to provide Investment Management
Services for any additional funds; provided, however, that this clause
(ii)(B) shall not be applicable to Clients (including Potential Clients) who are
also members of the Immediate Family of Employee;

 

(iv)          (A) solicit or induce, or attempt to solicit or induce, directly
or indirectly, any employee or agent of, or consultant to, Deerfield or any of
its Affiliates to terminate its, his or her relationship therewith, or (B) hire
or engage any employee, external researcher or similar agent or consultant, or
former employee, external researcher or similar agent or consultant of Deerfield
or any of its Affiliates who was employed by or acted as an external researcher
or similar agent or consultant of Deerfield or any of its Affiliates at any time
during the eighteen (18) month period preceding such hiring or engagement of
such Person.

 

8.             Miscellaneous.

 

(g)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties as of the Effective Date and supersedes all previous
agreements and understandings between the parties with respect to the subject
matter hereof, including Employee’s employment agreement with Deerfield and D&C
dated January 1, 2002 (the “Prior Employment Agreement”), except for the
April 2009 Letter Agreement and the letter agreement between

 

4

--------------------------------------------------------------------------------


 

Employee and Deerfield dated May 11, 2009, which shall remain in full force and
effect.

 


(K)           INTENTIONALLY OMITTED.


 

Except as specifically amended herein, all provisions of the Original Employment
Agreement remain in effect through the entire Term.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Date:

May 11, 2009

 

 

 

EMPLOYEE

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

 

 

/s/ Jonathan W. Trutter

 

/s/ Robert A. Contreras

Jonathan W. Trutter

 

By: Robert A. Contreras

 

Its: General Counsel

 

6

--------------------------------------------------------------------------------